                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA




FIRST NBC BANK                                                   CIVIL ACTION


v.                                                               NO. 16-04352


FRED KIRSCH                                                      SECTION "F"




                                ORDER AND REASONS

       Before    the   Court    is   the    plaintiff’s     motion     for   summary

judgment.       For the reasons that follow, the motion is GRANTED.

                                     Background

       On   September     24,   2013,   Monmouth     Holding,    Inc.    and   King

Hospitality, Inc. borrowed $2,500,000.00 from First NBC Bank, as

evidenced by a promissory note, repayment of which is secured by

a multiple indebtedness mortgage on certain immovable property and

a commercial security agreement on certain movable property; and

Fred   Kirsch,     the    defendant,       as   guarantor   of   the    commercial

guarantee, unconditionally guaranteed repayment of all obligations




                                           1
and liabilities owed by borrowers to First NBC Bank, whether then

existing or later arising. 1

     On October 30, 2013, the borrowers executed a Change in Terms

Agreement that added a “Debt Service Coverage Ratio Covenant;” the

Note’s   repayment   obligations   were   unchanged.   The   borrowers

defaulted under the terms of the Note when they stopped making

scheduled payments in November 2015.       As a result, according to

the Note’s terms, the entire unpaid principal balance, together

with all accrued interest and all other sums payable, became

immediately due and payable.       Pursuant to its rights under the

multiple indebtedness mortgage and commercial security agreement,

First NBC Bank seized and sold certain property of the borrowers.

Due to the seizure and sale of the collateral, the borrowers

received a credit of $1,609.128.94 on May 25, 2016.     According to

the record, the amount due and owing under the Note, Multiple


1 These facts are drawn from the summary judgment record, which
includes the Note and related agreements, a declaration by Ralph
N. Menetre, III, the Executive Vice President for First NBC Bank,
and a declaration by Robert Holmes, Account Manager for Republic
Credit One, L.P. In compliance with Local Rule 56.1, the plaintiff
included with its motion for summary judgment a concise Statement
of Uncontested Facts. This Court’s Local Rules mandate that the
party opposing summary judgment “must include a separate and
concise statement of the material facts which the opponent contends
present a genuine issue.”      See Local Rule 56.2.      Here, the
defendant failed to file any such statement to controvert the
plaintiff’s submission and, therefore, “[a]ll material facts in
the moving party’s statement will be deemed admitted, for purposes
of the motion.” See id.
                                 2
Indebtedness Mortgage, and Security Agreement as of May 31, 2016

is $932,695.00 principal; $19,428.22 in accrued interest as of

July 1, 2016 at a rate of 6.5% from July 1, 2016 until paid;

additional     advances    (including    $31,933.15      in    property    taxes;

$30,155.22 in forced insurance; $40,248.75 in security to sale;

and $7,006.78 in locks and repairs); $2,233.58 in interest on

additional advances; $500 in late fees; $11,163.77 in costs; and

$10,935.50 in attorney’s fees (through 5/31/16), for a total of

$1,086,299.97.

     On May 6, 2016, First NBC Bank filed this lawsuit against

Fred Kirsch to recover the sums owed under the terms of the Note,

after applying all credits the borrowers are entitled to by law.

After First NBC Bank was closed and the Federal Deposit Insurance

Corporation, as Receiver, was substituted for First NBC Bank, FDIC-

R assigned and transferred the Note and claims sued upon to

Republic   Credit   One,     L.P.,   which   is   now    the   holder     and   the

plaintiff. 2

     In    answering   the    lawsuit,   Kirsch    has    admitted      that    the

borrowers executed the Note, that the borrowers were in default


2On June 14, 2018, the Court granted Republic Credit One, L.P.’s
motion to substitute itself as plaintiff in place of Dyck O’Neal,
Inc., which was originally substituted in place of FDIC-R on March
5, 2018. According to the Corrected Assignment and Bill of Sale,
the FDIC assigned its rights in the Monmouth Holding account (among
others) to Republic Credit One, L.P on May 24, 2017.
                                 3
under the terms of the Note, that he executed the Commercial

Guaranty dated September 24, 2013, under which he unconditionally

guaranteed repayment of all indebtedness owed by the borrowers to

the holder.   In August 2016, First NBC moved for summary judgment,

seeking   principal,   interest   on       principal,   additional    advances

(property taxes, forced insurance, security to sale, locks and

repairs), interest on advances, late fees, costs, and attorney’s

fees for a total of $1,086,299.97.           On February 17, 2017, another

Section of this Court denied the motion without prejudice.               In so

denying, the following shortcomings were identified:                 the legal

issue was insufficiently briefed and the “[p]laintiff’s submission

lacks supporting documentation for its claims for ‘Additional

Advances,’ ‘Costs,’ and ‘Attorneys Fees.’”          More than a year after

summary judgment was denied, Dyck O’Neal, Inc. was substituted in

place of FDIC-R as the plaintiff.          A few months later, Dyck O’Neal,

Inc. moved for summary judgment.           The case was then reassigned to

this Section of Court.    The defendant filed an opposition to Dyck

O’Neal, Inc.’s motion for summary judgment, and Dyck O’Neal, Inc.

filed a reply.    Shortly after Dyck O’Neal, Inc. filed its reply

papers, Republic Credit One, L.P. moved to be substituted in this

litigation as the plaintiff.       The request was granted, and the

motion for summary judgment was denied without prejudice.



                                       4
     The Court now considers the motion for summary relief in which

the plaintiff, Republic Credit One, L.P., submits that it is

entitled to $932,695.00 principal; $19,428.22 in accrued interest

as of July 1, 2016 at a rate of 6.5% from July 1, 2016 until paid,

and Court costs. 3



                                 I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.   No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).     A genuine

dispute of fact exists only "if the evidence is such that a

reasonable jury could return a verdict for the non-moving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.   See id.   In this regard,

the non-moving party must do more than simply deny the allegations


3For the purposes of its motion for summary judgment, the plaintiff
waives its right to attorney’s fees, other expenses, late fees,
and the default rate of interest.
                                 5
raised by the moving party.          See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                    Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.             Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence    at   trial    do   not   qualify    as    competent

opposing evidence.      Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

"[T]he   nonmoving    party    cannot      defeat   summary      judgment      with

conclusory   allegations,     unsubstantiated       assertions,        or    only   a

scintilla of evidence."        Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007)(internal quotation marks and citation omitted).

Ultimately, "[i]f the evidence is merely colorable . . . or is not

significantly     probative,"      summary       judgment   is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case.                     See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.     Scott v. Harris, 550 U.S. 372, 378 (2007).                Although
                                    6
the Court must "resolve factual controversies in favor of the

nonmoving party," it must do so "only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts."   Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013)(internal quotation marks and citation

omitted).




                               II.

     For the purposes of its motion for summary judgment, the

plaintiff limits its claims, seeking judgment as a matter of law

only as to $932,695.00 in principal, $19,428.22 in accrued interest

as of July 1, 2016, interest thereafter at the initial rate of

interest provided in the promissory note of 6.5% per annum, and

court costs incurred in this proceeding.    Thus, notably, for the

purposes of summary judgment only, the plaintiff expressly waives

its right to attorney’s fees, other expenses, late fees, and the

default rate of interest.

     Under Louisiana law, “a plaintiff establishes a prima facie

case to enforce a promissory note when he 1) produces and presents

the note into evidence; 2) shows it was signed by the defendant;

3) [shows] that the defendant has defaulted; and 4) as to an

assignee, present[s] evidence of a chain of assignments.” National

                                7
Collegiate Student Loan Trust 2003-1 v. Thomas, 129 So. 3d 1231,

1233-34 (La. App. 2 Cir. 11/20/13); see also La.R.S. 10:3-301. If

the plaintiff establishes its prima facie case, the burden shifts

to the defendant to submit evidence establishing a triable issue

of fact on a bona fide defense.         Thomas v. Bryant, 597 So. 2d 1065,

1068 (La.App. 2d Cir. 1992).

      The plaintiff has established a prima facie case to enforce

the promissory note under Louisiana law.             There is no dispute in

the   summary   judgment     as    to   the   requisite    elements;   indeed,

independent of the other evidence submitted by the plaintiff, the

defendant has admitted that the borrowers executed the Note, that

the borrowers were in default under the terms of the Note, that he

executed the commercial guaranty dated September 24, 2013, under

which he unconditionally guaranteed repayment of all indebtedness

owed by the borrowers to the holder.             The defendant, pro se, has

failed to submit any evidence demonstrating the existence of a

triable issue of fact as to the plaintiff’s entitlement to the

outstanding     principal,        accrued     interest    on   principal,   or

entitlement to court costs. 4


4 Notably, in his opposition papers, the defendant continues to
challenge only those aspects of expenses or fees that the plaintiff
has waived for the purposes of summary judgment. The defendant
offers no evidence to refute the plaintiff’s entitlement to the
principal, interest on principal, or court costs. Finally, insofar
as the defendant characterizes the seizure and sale of the property
                                 8
     Considering the terms of the Note and the totality of the

summary   judgment    record,   the   Court   finds   that    the     borrowers

defaulted in failing to make scheduled payments since November

2015.     Under the terms of the Note, together with the other

documents   including    the    Commercial    Guarantee      signed    by   the

defendant, the defendant is personally liable for all sums due

under the Note.      Accordingly, the plaintiff’s motion for summary

judgment is GRANTED; the plaintiff is entitled to judgment as a

matter of law against Fred Kirsch, in solido, for $932,695.00

principal, $19,428.22 in accrued interest as of July 1, 2016 at a

rate of 6.5% from July 1, 2016 until paid, and the court costs

incurred in these proceedings. Because the plaintiff in its motion

has waived any right to attorney’s fees, other expenses including

security costs, property taxes, forced placed insurance, late

fees, and the default rate of interest, any claims for these

categories of costs and expenses are hereby dismissed.                   IT IS




as “not an arm’s length transaction,” he offers neither legal
grounds nor evidence that undermine the plaintiff’s claim under
the Note and related documents or otherwise support the defendant’s
request for “further investigation.” (That the property was seized
and sold for less than its value, standing alone, would be neither
a defense to enforcement of a Note, nor grounds for a credit. See
Capital One, N.A. v. Nicoll, 113 So.3d 1158, 1162 (La.App. 5 Cir.
3/27/13)(citing Michael H. Rubin & Jamie D. Seymour, Deficiency
Judgments: A Louisiana Overview, 69 La. L. Rev. 783, 810 (2009)).
When no triable issues have been identified, summary judgment is
proper.
                                 9
FURTHER   ORDERED:   that   the   plaintiff   shall   submit   a   proposed

judgment within seven days.

                      New Orleans, Louisiana, October 17, 2018



                                   _____________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                    10
